 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED __
OCT - 9 2019

ae pm gto erred |
parece PSE

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

  

 

UNITED STATES OF AMERICA

 

Plaintiff,
Vv. Criminal Action No. 2:19-cr-112-Z-BR

MATTHEW OTIS MARQUEL ESPY (1)

CO CGR Un 000 COD 60> 607 607 COD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 24, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Matthew Otis Marquel Espy filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Matthew Otis Marquel Espy was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Matthew Otis Marquel Espy; and ADJUDGES Defendant Matthew Otis Marquel Espy guilty
of Count One in violation of 18 U.S.C. §§ 922(2)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 9, 2019.

 
 

   

MATTHEW J. KACSMARYK
ISTRICT JUDGE
